Citation Nr: 0903482	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for back disability has been received.

2.  Entitlement to service connection for right knee 
disability.  

3.  Entitlement to service connection for left knee 
disability.  

4.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from two separate RO rating decisions.  

In a September 2004 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for a back 
disability.  In November 2004, the appellant filed a notice 
of disagreement (NOD).  In January 2006, the RO issued a 
statement of the case (SOC).  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2006.  

In a March 2006 rating decision, the RO denied service 
connection for disabilities of the left and right knee.  In 
April 2006, the appellant filed a NOD.  In January 2007, the 
RO issued a SOC.  The appellant filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
February 2006.  The RO issued a SSOC in February 2008.

Although the RO framed the back issue in the SOC as one for 
service connection for lumbosacral strain, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the appellant's claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  As the Board must first decide whether new and 
material evidence to reopen the claim for service connection 
has been received before it can address the matter on the 
merits-and, in view of the Board's favorable decision on the 
request to reopen- the Board has characterized that portion 
of the appeal involving a back disability as encompassing the 
first and fourth matters set forth on the title page.

In March 2005 and June 2007, the veteran testified during 
hearings before a Decision Review Officer (DRO) at the RO; a 
transcript of each hearing is of record.  

The Board's decision reopening the claim for service 
connection for back disability and granting the claim for 
service connection for left knee disability is set forth 
below.  The matter of service connection for a back 
disability, on the merits, and the claim for service 
connection for right knee disability, are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a May 2002 decision, the RO declined to reopen a 
previously denied claim for service connection for back 
disability; although the appellant initiated an appeal of 
that decision, he did not file a substantive appeal within 
the appropriate time period to perfect an appea of the 
denial.  

3.  New evidence associated with the claims file since the 
May 2002 denial of the claim for service connection for a 
back disability includes relevant official service department 
records not previously considered.  

4.  Although service records reflect no specific in-service 
left knee injury, the veteran is shown to have participated 
in parachute jump training in service, and the only 
competent, probative opinion on the question of whether there 
exists a medical relationship between the veteran's current 
left knee disability and service weighs in favor of the 
claim.  


CONCLUSIONS OF LAW

1.  As evidence received since the RO's unappealed May 2002 
denial includes service records not previously considered, 
the criteria for reconsideration of the claim are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for left knee disability 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for left knee, and the petition to reopen the 
claim for service connection for a back disability, the Board 
finds that all notification and development actions needed to 
fairly adjudicate these claims have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Petition to Reopen

The appellant's initial claim for service connection for a 
back disability was denied in a November 1983 rating 
decision, due to the veteran's failure to report for a VA 
examination.  The veteran filed another claim in November 
2000.  The RO adjudicated that claim on the merits, but 
denied service connection for a back disability in February 
2002, and again in May 2002, based on evidence of a post-
service back injury, and evidence indicating that an in-
service back injury had resolved prior to discharge.  The 
veteran initiated an appeal of the May 2002 denial, but he 
did not file a timely substantive appeal.  The veteran filed 
a petition to reopen the claim in March 2004.  The RO denied 
the petition in July 2004 and September 2004 rating 
decisions, finding each time that new and material evidence 
had not been received.  

As indicated, the veteran initiated, but did not perfect an 
appeal of the May 2002 rating decision.  Typically, this fact 
would render the decision final as to the evidence then of 
record, and not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.   Under such circumstances, VA could only 
reopen and review such claim if new and material evidence is 
submitted by or on behalf of a veteran.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding the 
requirement that new and material evidence must first be 
received.  38 C.F.R. § 3.156(c).

In this case, additional, relevant evidence associated with 
the claims file since the May 2002 decision includes official 
service department records submitted by the veteran, which 
support his claimed participation in parachute jump training, 
and his receipt of jump pay.  As, pursuant to 38 C.F.R. 
§ 3.156(c), these additional service records received require 
reconsideration of the claim for service connection, analysis 
of the claim in light of 38 C.F.R. § 3.156(a) is 
unnecessary.  [The Board further notes, parenthetically, that 
if the reconsidered claim is ultimately granted all or in 
part on the basis of the additional service records received, 
the effective date of such award is the date entitlement 
arose, or the date of receipt of the previously denied claim, 
whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).].

B.  Service Connection for Left Knee Disability

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
and resolving all reasonable doubt in the veteran's favor 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that service connection for a left knee disability is 
in order.  

The service treatment records associated with the claims file 
include the report of the veteran's separation examination.  
During this examination, the veteran was found to have no 
defects of the lower extremities.  The veteran reported that 
he had no history of a trick or locked knee, but reported 
pain in the joints associated with sprains.  Otherwise, the 
service treatment records do not specifically note an injury 
or disease affecting the knees.  However, service records 
submitted by the veteran indicate that the veteran 
participated in parachute jump training and earned jump pay.  
This supports his hearing testimony that he attended jump 
school.  

The veteran testified during the June 2007 hearing that he 
injured his left knee in jump school, but that he was not 
treated for this injury at the time except that a field medic 
looked at it, and advised him to stay off it for a few days.  
The veteran is competent to report the history of in-service 
injuries.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1991).  

The veteran was afforded a VA examination to evaluate his 
left knee disability in December 2005.  The examiner 
acknowledged that the claims file was available and reviewed 
in its entirety.  The veteran reported his history of several 
hard landings during jump training.  The examiner diagnosed 
degenerative multi-compartmental arthritis of the left knee, 
and opined that, despite the lack of substantiating 
documentary evidence of left knee injury during military 
service, it is more likely than not that the arthritis of the 
left knee is related to multiple faulty parachuting events 
described by the veteran.  

As noted above, there is no medical documentation of an in-
service left knee injury.  However, even if the VA examiner 
relied upon the veteran's history of in-service knee injury, 
such reliance only warrants the discounting of a medical 
opinion in certain circumstances, such as when the opinion is 
contradicted by other evidence in the record or when the 
Board rejects the statements of the veteran.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the veteran's 
assertions as to knee injury associated with jumps appear to 
be credible and consistent with the circumstances of his 
service.  Therefore, the examiner's reliance on the veteran's 
testimony in this regard does not warrant discounting his 
opinion.  Moreover, there is no contrary medical opinion of 
record.  As such, the only competent and probative opinion  
on the question of whether there exists a medical nexus 
between the veteran's left knee disability and service weighs 
in favor of the claim.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Under the circumstances of this case, and resolving all 
reasonable doubt in the veteran's favor on the question of 
in-service left knee injury, the Board finds that the 
criteria for service connection for left knee disability are 
met.


ORDER

The request to reconsider the claim for service connection 
for a back disability is granted.

Service connection for a left knee disability is granted.  


REMAND

The Board finds that further RO action on the claims for 
service connection for a right knee disability and for a back 
disability, on the merits, is warranted. 

The duty to assist requires VA to make reasonable efforts to 
obtain pertinent records identified by the veteran.  See 38 
U.S.C.A. § 5103A(b)(1).  While post-service treatment records 
do not contain a diagnosis of a right knee disability, the 
veteran has testified that he underwent an arthroscopic 
procedure on his right knee in Florida.  The claim file does 
not include the records of that procedure.  While it appears 
that the veteran may not have adequately identified those 
records, the claim file does not indicate that any specific 
attempt was made to obtain further clarification and 
authorization from the veteran.  

Accordingly, the RO should obtain and associate with the 
claims file records of the identified arthroscopic procedure 
performed on the right knee.  If more current authorization 
to obtain these records is required, the RO should request 
that the veteran sign and furnish such appropriate 
authorization for the release to VA of such records

Moreover, the record indicates that the veteran is currently 
in receipt of Social Security Administration (SSA) disability 
benefits.  It does not appear that any attempt has been made 
to obtain pertinent SSA records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).

Accordingly, the RO should obtain and associate with the 
claims file a copy of any SSA decision regarding the claims 
for service connection for right knee and back disability, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Boston VA Medical Center (VAMC) dated through July 2004.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Boston VAMC, 
since July 2004, following the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities.

The Board also notes that, pPursuant to 38 U.S.C.A. 
§ 5103A(d) (West 2002), VA will provide a medical examination 
or obtain a medical opinion if the evidence indicates the 
existence of a current disability or persistent or recurrent 
symptoms of a disability that may be associated with an 
event, injury, or disease in service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in- service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.

As noted above, the service records indicate that the veteran 
participated in parachute jump training, executed numerous 
training jumps, and received jump pay.  It is undisputed that 
the veteran has a current back disability, diagnosed as 
chronic lumbosacral sprain with degenerative disc disease.  
Post-service records also document several intercurrent back 
injuries.  

Overall, the evidence received-when considered along with 
the veteran's assertions advanced in this appeal -suggests, 
at least, that the veteran has current back disability that 
may have had its onset in service.  However, the record does 
not include probative evidence linking such disability to 
service.  While the record does contain a nominally favorable 
medical opinion on this question, the opinion does not 
account for the role played by intercurrent injuries, 
including motor vehicle accidents in 1989 and 2003.  It 
therefore cannot be assigned significant probative weight.  
Hence, VA examination  to obtain an appropriate medical 
opinion in connection with the back claim-based on full 
consideration of the veteran's in- and post-service history-
is warranted.  .  

Moreover, specific to the right knee, the veteran has 
testified that he injured his right knee during a training 
jump, which, as noted in the above decision, the  veteran is 
competent to report.  See Grottveit, 5 Vet. App. at 93.  
Although post-service treatment records currently on file do 
not reflect any  findings or  diagnosis pertinent  to the a 
right knee ., the Board acknowledges the reasonable 
possibility that the development noted above could yield 
medical records that include findings or diagnosis pertinent 
to the right knee. Accordingly, in the event that such 
evidence is obtained, the examining physician should also 
render an opinion with respect to the left knee.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.   The veteran is hereby advised that 
failure to report for the  scheduled examination, without 
good cause, shall result in denial of the reopened claim for 
service connection for back disability, and may  result in 
denial of the  original claim for service connection for 
right knee disability..   See 38 C.F.R. § 3.655(a), (c) 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member. Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, and to ensure that all due process requirements 
are met, the RO should give the veteran another opportunity 
to present any additional information and/or evidence 
pertinent to the claims for service connection for right knee 
and back disability.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38  U.S.C.A. §§  5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims for 
service connection for back and right knee disabilities.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Boston 
VAMC all outstanding records of evaluation 
and/or treatment for back and right knee 
disability (from July 2004 to the 
present).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The RO should request that SSA furnish 
a copy of its decision awarding the 
veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either or 
both claims remaining on appeal that is 
not currently of record.  In particular, 
the RO should request information from the 
veteran pertaining to the arthroscopic 
procedure performed on the veteran's right 
knee, as well as any required  signed, 
completed authorization to obtain any such 
records .  

The RO should explain the type of evidence 
that is the veteran's ultimate 
responsibility to submit.  The RO's letter 
should also clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period). 

4.  The RO should assist the veteran in 
obtaining any additional evidence for 
which necessary authorization has been  
furnished,  following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic  examination, by an 
appropriate  physician,  at a VA medical 
facility  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current back disability/ies suffered by 
the veteran.  With respect to each such 
diagnosed disability, the physician should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the disability is related to the veteran's 
military service, to include alleged 
injury associated with parachute jumps 
therein.  The role of any post service 
back injuries should be addressed by the 
examiner.  

If additional medical evidence received 
reflects any findings or diagnosis 
pertinent to the right knee, the physician 
should examine the right knee and provide 
the same opinion noted above for each 
currently diagnosed right knee disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for back and  right 
knee disabilities.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, in adjudicating the 
reopened claim for service connection for 
back disability, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise the RO should 
adjudicate each claim remaining on appeal  
in light of all pertinent evidence and 
legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and d afford them an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


